Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed July 7, 1977, upon his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a minimum of 7 and a maximum of 21 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of imprisonment with a minimum of 5 and a maximum of 15 years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Gibbons, J. P., Gulotta, Cohalan and Martuscello, JJ., concur.